 502DECISIONS OF NATIONAL LABOR RELATIONS OARDUnited States Postal Service, Employer-Petitionerand American Postal Workers Union, AFL-CIO and National Association of Letter Carri-ers, AFL-CIO and National Post Office MailHandlers, Watchmen, Messengers and GroupLeaders Division of the Laborers' InternationalUnion of North America, AFL-CIO and Na-tional Rural Letter Carriers' Association.' Case5-RM-866 (P)June 11, 1981RULING ON ADMINISTRATIVEAPPEALOn April 17, 1981,2 the United States PostalService (USPS or Postal Service) filed the instantRM petition with the Regional Director for Region5 of the National Labor Relations Board, seekingan election in a unit of "all employees at facilitiesengaged in mail processing and delivery." Thisunit, alleged by USPS to be appropriate, consists ofan estimated 600,000 employees. The petition statedthat the current contract expires on July 20. OnApril 20, USPS filed a letter in support of its peti-tion asserting that it is now confronted with de-mands for fragmented bargaining by four Unions3which represent units inappropriate for separatebargaining and which do not conform to theBoard's criteria for appropriate units generally oras contemplated by the Postal Reorganization Act(PRA)4to maintain an efficient postal service forthe United States.On April 21, APWU and NALC filed a motionto dismiss the petition, arguing that the petitionwas filed untimely and that it failed to raise a ques-tion concerning representation. On April 24, MailHandlers and NRLCA filed a motion to dismiss ar-guing that the petition, although timely filed, failedto raise a question concerning representation. OnApril 27, the Postal Service filed its response to theAPWU/NALC motion to dismiss.On April 30, Acting Regional Director LouisD'Amico administratively dismissed the instant pe-tition on the ground that, although timely filed,5itI In his petition, the Postmaster General deemed "N/A" the form'squestion on "recognized or certified bargaining agent" but, instead, listedthe designated unions, and the National Alliance of Postal and FederalEmployees as "known to have a representative interest in any employeesin the unit described" as appropriate in the RM petition As the NationalAlliance has not responded to the various documents served upon itherein, it is omitted from the present caption.2 Unless otherwise indicated, all dates are in 1981.3 American Postal Workers Union, AFL-CIO (APWU); National As-sociation of Letter Carriers, AFL-CIO (NALC); National Post OfficeMail Handlers, Watchmen, Messengers and Group Leaders Division ofthe Laborers' International Union of North America, AFL-CIO (MailHandlers); and National Rural Letter Carriers' Association (NRLCA).4 Pub. L. 91-375, Aug. 12, 1970, 84 Stat. 733; 39 U.S.C.A., Chapter12-Employee-Management Agreements, Secs 1201-09b The instant petition was filed on April 17 approximately 95 daysbefore the expiration of the current agreements. Sec. 1207(a) of the PRA256 NLRB No. 95failed to raise a question concerning representationin that:...no contention is made by the Employerthat any of the labor organizations which itcurrently recognizes has lost its majority statuswithin the postal craft unit in which it is re-spectively recognized. Nor is there any evi-dence or contention that any labor organiza-tion claims or in any other respect seeks torepresent the employees in the petitioned-forunit.With regard to the contention that the PRA re-quires the Board to act on the petition, he observedthat:...it does not appear that there is anythingin either the PRA or its legislative history orthe Board Rules and Regulations as well asdecisional authority which would indicate thatCongress intended the Board to alter its tradi-tional principles in the processing of cases in-volving postal employees.On May 18, the Postal Service filed its requestfor review and hearing contending that a questionconcerning representation exists because the postalbargaining units are inappropriate and the Unionsthus lack majority status in an appropriate unit,that the PRA provides independent authority re-quiring the Board to determine the appropriate unitfor collective bargaining in the postal service, andthat, at the very least, the Postal Service and theNLRB are entitled to a hearing and the benefit of arecord. On May 18, the Postal Service also filed asupplement to its request for review alleging a newAPWU claim to represent a single, national bar-gaining unit consisting of four "crafts," "an amal-gam of the four historic accidents called 'crafts."'On May 22 and 27, Mail Handlers/NRLCA andAPWU/NALC, respectively, filed opposition tosuch requests.On the basis of the Acting Regional Director'sinvestigation and decision, prior proceedings in-volving the Employer, and the submissions of theparties, the Board, for the reasons set forth below,has decided to deny the Postal Service's request forreview and to affirm the conclusions and ultimatedisposition of the Acting Regional Director.provides for 90 days' notice by a party desiring to modify or terminate anagreement as did the 1974 health care amendments. As the Board hadmodified the length of the "insulated period" for collective-bargainingagreements in health care institutions to 90 days to coincide with the 90-day notice provision contained in Sec. 9(d)(l) and (4) of the NationalLabor Relations Act (NLRA), the Acting Regional Director concludedthat, in light of the clear parallel between the time periods enacted by thePRA and the 1974 health care amendments, the instant petition wastimely Review was not requested of this ruling. We therefore do notpass on it. UNITED STATES POSTAL SERVICE503BackgroundThe history of bargaining between the PostalService and the Unions is described more fully inthe Acting Regional Director's dismissal letter, aswell as in a prior case before the Board.6Some-time in 1962, pursuant to Executive Order 10988,the Post Office Department determined that appro-priate bargaining units should be national in scopeand coincide with seven traditional "craft" lines. In1962 and 1963, elections were held, followingwhich the Post Office recognized seven "craft"unions as exclusive bargaining representatives innational units.In 1970, Congress passed the PRA, which ap-plied the NLRA to labor relations in the PostalService "to the extent not inconsistent" with theprovisions of the PRA. Section 10 of the PRA pro-vided for a transitional period during which thePostmaster General and labor organizations hold-ing national exclusive recognition rights granted bythe Post Office Department were mandated to "ne-gotiate an agreement or agreements not later than30 days following the delivery of a written requesttherefor by a labor organization to the PostmasterGeneral [PG] or by the PG to a labor organiza-tion." Such agreement was to continue in force andeffect after the reorganization as if entered into be-tween the Postal Service and a recognized collec-tive-bargaining representative under the PRA.Between 1962 and 1970, four successive nationalagreements were negotiated jointly between thePost Office Department and the seven nationalunions. In 1971, four of the unions merged intoAPWU, and the four remaining Unions-APWU,NALC, Mail Handlers, and NRLCA-negotiated ajoint national "interim" agreement, effective to1973. This pattern of bargaining, with recent excep-tions, has continued to date, with a master agree-ment being executed by the Postal Service and thefour national craft unions, continuing in effect sub-stantial, separate articles relating to the respectiveunions. There were in this manner successor con-tracts in 1973 and 1975.In 1978, NRLCA informed USPS that it wishedto negotiate a separate agreement, and did so, withAPWU, NALC, and Mail Handlers continuing tobargain jointly and negotiate a separate nationalcontract. This year, 1981, USPS has been advisedby APWU and NALC that they wished to bargainjointly with USPS on behalf of their constituents,while the NRLCA and Mail Handlers have indicat-° United States Postal Service, 208 NLRB 948 (1974).? Each such agreement recognized the continued existence ofseparatecraft representation by including articles applicable only to and negotiat-ed by each of the Unions involved.ed they wished to "coordinate" their bargainingand to execute separate contracts.It is against this history of successive nationalagreements formulated along "craft" lines that theUSPS now files a petition with the Board seekingan election in a single, national 600,000-employeeunit.PrecedentThe Board agrees with the Acting Regional Di-rector that, under existing Board precedent, thereexist no grounds for granting the USPS request foran election in a single national unit.The Postal Service acknowledges that "the onlyissue was, and remains, whether the Postal Serv-ice's petition raises 'reasonable cause to believe thata question concerning representation' [QCR]exists." As used in Section 9(c)(1) of the NLRAand section 1203(c) of the PRA a "question of rep-resentation" describes the circumstances whichmust exist before the Board is empowered to directan election in an appropriate unit. Both statutes re-quire claims or demands for recognition by a labororganization.8In particular, an RM petition is ap-propriate when (1) the employer is faced with or-ganizational or recognitional picketing without apetitionhaving been filed,9(2) the employer is con-fronted with a demand for exclusive recognition orfaced with conflicting representation demands inthe unit alleged as appropriate;'1 or (3) the em-ployer has a good-faith doubt as to the union's con-tinued majority support within the unit it alreadyrepresents" None of these required circumstancesis present here and the Employer does not claimthat they are. Under these circumstances, i.e., inthe absence of a claim by any union for recognitionin the 600,000-employee USPS unit, there was no"reasonable cause to believe that a question of rep-resentation" existed in this unit, the one alleged tobe appropriate by the Employer, and therefore the" Congress strictly limited the reasons for which an employer couldseek an RM petition. NLRA Sec 9(c)(l)(B) and PRA Sec 1203(c)(2)provide for "a petition ..filed, in accordance with such regulations asmay be prescribed by the Board--.. .alleging that one or more labororganizations have presented to it a claim to be recognized as the repre-sentative"' Sec. 8(bX7)(C) of the NLRA'0 The implementing regulation, the Board's Rules and Regulations,Series 8, as amended, Sec 102.61(bX3). requires from the employer:A brief statement setting forth that one or more labor organi-zations have presented to the petitioner a claim to be recognized as theexclusive representative of all employees in the unit claimed to be appro-priate; a description of such unit; and the number of employees in theunit [Emphasis supplied.)]i" United States Gypsum Company, 157 NLRB 52 (1966). In such asituation, the employer must demonstrate by objective considerations thatit has some grounds for believing that the incumbent union has lost itsmajority status 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard had no basis to proceed with its investiga-tion under Section 9(c)(1).12The Acting Regional Director cited several casesto support his conclusion that, in the absence of aclaim for recognition in the unit alleged as appro-priate by the Employer in its RM petition, such pe-tition will not be processed by the Board. LTVAerospace Corporation (Range Systems Division), 170NLRB 200, 202 (1968); The Housatonic Public Serv-ice Company, 111 NLRB 877 (1955); MaclobeLumber Company of Glen Cove, et a, 120 NLRB320 (1958). The cases so holding, many of whichwere cited in the oppositions, are legion.The Employer alleges, first, that such cases aredistinguishable because in them the existing, recog-nized units all were deemed appropriate by theBoard. Here, the Employer contends, the existingunits never have been appropriate because they donot constitute traditional crafts and, moreover, re-cently have become even less appropriate becauseof raiding, technological change, and other factors.We find no merit in this contention. The Board hasnever held, nor do we choose to hold here, thatmerely because an existing, recognized unit may beinappropriate for certification, an employer mayforce a labor organization to an election in a largerunit alleged to be appropriate. As we stated in Ny-Lint Tool and Manufacturing Co., supra at 643, "Toforce the Union ...to an election in a unit whichit does not claim to represent would result, notonly in a futile act leading toward a purely nega-tive result, but also in depriving the employees ofany opportunity to select any bargaining repre-sentative for an entire year after the election."In further pressing its point that its RM petitionshould be entertained, USPS calls the Board's at-tention to several cases in which, notwithstandingthe absence of an immediate present claim in thelarger unit by any labor organization,'athe Boarddirected an election in the unit requested by theemployer. The cases cited by USPS are Westing-house Electric Corporation, 144 NLRB 455 (1963);Boston Gas Company, 221 NLRB 628 (1975); Mas-sachusetts Electric Company, 248 NLRB 155 (1980);and The Denver Publishing Company, 238 NLRB207 (1978). The Postal Service urges that the typeof "practical reasoning" displayed in those cases beapplied here. However, in each of these cases, anemployer transferred employees from separate bar-gaining units to new departments or merged facili-ties, the different unions involved had competing12 Bernard Klint, Grace Klint, David H. Nyberg and Emma Nyberg, co-partners, d/b/a Ny-Lint Tool & Manufacturing Co., 77 NLRB 642, 643(1948). See discussion of limitations of RM petitions.Is In its opposition, APWU/NALC note that in the cases cited byUSPS there was, in fact, at least at one time, a claim by a labor organiza-tion to represent employees in the overall unit.claims of representation, and only an all-employeeunit could be appropriate. The merger of the unitswas the tangible event triggering the need for theRM petition. In the instant case, it is undisputedthat the four postal Unions merely have sought tocontinue to represent the distinct crafts or groupsthat they traditionally have represented. There hasbeen no recent merger of units, no substantialchange in the Postal Service's operations with re-spect to those units, and no ongoing disputes con-cerning which labor organizations represent theemployees within the traditional units. Moreover,in contexts in which employees already are orga-nized, limiting the use of an RM petition to certaintangible events-i.e., objective evidence giving riseto good-faith doubt of majority status or a mergerof units with resulting conflicting claims-is essen-tial to prevent the unacceptable results identified inNy-Lint, supra.14We therefore deem the rationaleof the four decisions relied on by USPS inapplica-ble here.Other Claimed Bases for Processing thePetitionThe Postal Service contends there are other rea-sons for processing its petition, one of which is itsassertion that the "proposed union bargainingstructure" for the current 1981 negotiations is "un-workable" and that the problems in reaching agree-ments are "further exacerbated by the raiding cam-paigns by two of the unions, APWU and NALC,to win over members of the other two unions,"Mail Handlers and NRLCA, respectively. TheAPWU and NALC, which together represent ap-proximately 500,000 of the approximately 600,000postal employees, jointly have notified the PostalService that they intend to renegotiate the NationalAgreement expiring at midnight on July 20, 1981.The APWU and NALC formed a Joint BargainingCommittee headed by NALC President Sombrottoand APWU General President Biller. These unionrepresentatives have met on several occasions withthe collective-bargaining representatives of thePostal Service to establish ground rules for the par-14 In its request for review, the Employer suggests that, should theBoard find no question concerning representation, the Board might treatits RM petition as one seeking unit clarification. The Employer citesCoca-Cola Bottling Company of New York. Inc., 133 NLRB 762 (1961), inwhich an employer converted represented drivers to owner-operatorsand alleged they were independent contractors. Finding no question con-cerning representation the Board treated the RM petition as a UC peti-tion and clarified that the individuals were employees. See also Brother-hood of Locomotive Firemen and Enginemen, 145 NLRB 1521 (1964). TheEmployer confesses that even it does not deem a UC petition appropriatesince, if it is correct in its argument that one overall national unit is solelyappropriate, an election would be necessary to determine the majoritybargaining representative. A UC petition is never appropriate to deter-mine a question concerning representation, and could therefore notachieve the single, national unit sought by the Employer. UNITED STATES POSTAL SERVICE505ties' negotiations. To this end, the Joint BargainingCommittee and the Postal Service agreed to meeton April 22, to begin negotiations. At the sametime, as previously described, the Mail Handlers,representing approximately 35,000 mail handlers,and the NRLCA, representing approximately43,000 rural carriers, notified the Postal Servicethat they wish to coordinate their negotiations andexecute separate collective-bargaining agreements.Thus, the only change since 1978 is that the MailHandlers has chosen to negotiate with theNRLCA, rather than with the Joint BargainingCommittee established by the APWU and NALC.In the context of such demands, the Postal Serv-ice admits that what it seeks by its RM petition is aBoard determination of:.. a structure for postal bargaining whichhas some hope of success and some reasonablelikelihood of serving both the end of maintain-ing an efficient Postal Service for the Ameri-can public as directed by the PRA and that ofstable labor-management relations, the primarygoal of the NLRA.It proposes as a solution the establishment of asingle unit of "all employees at facilities engaged inmail processing and delivery" and alleges that sucha unit includes all the employees claimed to be rep-resented by the four labor organizations involvedin the seven "craft" units. The Postal Service al-leges that the 15-year history of joint bargaining bythe four Unions and their seven predecessorsmasked the inappropriateness of the units becausethey were "de facto" one unit. However, the brea-koff of the NRLCA in the last negotiations and thefragmentation of bargaining proposed now, alleged-ly, have "exposed that inappropriateness and re-quired that it be dealt with." We disagree.While we recognize that bargaining in the PostalService has its unusual and, to the USPS, perhapsundesirable characteristics, the Employer seeks asolution to which it is not entitled, by either theNLRA or the PRA, through an RM petition. Aswe have indicated, processing such a petition to itslogical conclusion would result in the holding of anelection in a unit which no union claims to repre-sent. Moreover, insofar as a basis for the PostalService's position is the withdrawal by some of theunions from joint or coalition bargaining, theBoard is not at liberty to remedy the situation in arepresentation proceeding. Such proceedings aredesigned to determine the identity of the bargain-ing agent or agents, not the structure or pattern ofbargaining. To the extent that coalition bargainingmay have been involved, we note that while theBoard has approved'5 coalition bargaining it neverhas compelled it. Furthermore, there is no evidencethat separate bargaining is unworkable beyond theEmployer's assertion that it is. Partial fragmenta-tion occurred in 1978 and the parties reachedagreements.Nor is there a basis for relying on the Postal Re-organization Act as creating an independentground for entertaining the instant petition. ThePostal Service contends that "the PRA createdspecial labor-management provisions, of which unitdetermination is one." This contention is based onthe fact that section 1202 stands alone, separatefrom the wholesale incorporation of the NLRA insection 1209. Section 1202 of the PRA provides:The National Labor Relations Board shalldecide in each case the unit appropriate forcollective bargaining in the Postal Serv-ice.Such contention is undermined by the text of thePRA itself, which closely tracks the language ofSection 9 of the NLRA.16The legislative historyshows that the Joint Congressional Conferencenoted their intention to:... leave to the National Labor RelationsBoard the judgment as to what will be the ap-propriate units for collective bargaining in thePostal Service on the basis of the same criteriaapplied by the Board in determining appropri-ate bargaining units in the private sector.[Conference Report, H.R. 17070, H.R. Rep.No. 91-1363, pp. 81-82, cited in United StatesPostal Service, 208 NLRB 948, 952-953 (1974).]Congress intended that the collective bargaining inthe Postal Service be treated like any other em-ployer under the NLRA (except for specificallystated exceptions, such as prohibiting strikes bypostal workers and imposing binding arbitration inthe event the parties reach an impasse in collectivebargaining). Section 1202, in its amended form,does no more than "mirror" Section 9(b) of theNLRA. Despite the fact that section 1202 standsseparately, Congress intended only that "postalunions which are not craft unions will have ...the opportunity, subject to recognition procedures bythe National Labor Relations Board, to competefor recognition." (116 Cong. Rec. S. 12635, AugustIs See General Eiectric Company, 173 NLRB 253 (1968), enfd 412 F 2d512 (2d Cir 1969)r Sec 9(h) reads:The Board shall decide il each case shether, in order lt assure toemployees the fullest freedom i exercisitg the rights guarnileed bythis Act, the unit appropriate for he purposes of collectist: bargain-ing shall he the employer unit, craft unit. plant unit, or uh-dilsionthereof . 506DECISIONS OF NATIONAL LABOR RELATIONS BOARD3, 1970). (Emphasis supplied.) Contrary to thePostal Service's contentions in this case, and likethe United States Court of Appeals for the Districtof Columbia Circuit, "we do not read section 1202of the PRA as mandating the NLRB to make sucha determination before representation petitions arefiled," which require determination of the unit ap-propriate for bargaining in the postal service. Na-tional Alliance of Postal and Federal Employees, etal. v. Klassen, 514 F.2d 189, 193, fn. 5 (1975), cert.denied 423 U.S. 1037.Requirement of a HearingNoting that the Acting Regional Director dis-missed its petition administratively, the Employercontends that, at the least, it is entitled to a hearingand the benefit of a record. In its brief, the PostalService alleges that it "has found well over a hun-dred RM cases and the only ones found in whichan RM petition was dismissed without a hearingwere those cases in which the RM petition was nottimely filed." The Acting Regional Director's fail-ure to hold a hearing, it contends, is entirely arbi-trary and capricious.We do not agree. Both section 1203(c) of thePRA and Section 9(c)(1) of the NLRA providethat the Board shall investigate a petition filed inaccordance with such regulations as may be pre-scribed by the NLRB "and, if it has reasonablecause to believe that a question of representationexists, shall provide for an appropriate hearingupon due notice." Both section 1203(c)(2) and Sec-tion 9(c)(1)(B) provide for petitions by the PostalService "alleging that one or more labor organiza-tions have presented to it a claim to be recognizedas the representative."The Employer's petition failed to comply withthese statutory requirements, and with the imple-menting regulation. See footnote 10, supra. It there-fore was defective in that it merely sought to havethe Board determine the appropriate unit withoutregard to the admitted lack of any claim for recog-nition in the unit alleged by the Employer to be ap-propriate.The NLRB Casehandling Manual, Part Two,Section 11010.4, provides for preliminary investiga-tion of representation cases and authorizes dismissalif the petition is not withdrawn "where no repre-sentation question affecting commerce exists." Inthese circumstances, "[n]either hearing nor consent-election possibilities should be explored ...."Section 102.71 of the Board's Rules and Regula-tions, supra, also provides for dismissals of petitionswithout hearings. Such administrative dismissalsare routine but typically are unpublished.ConclusionThe Employer here requests the Board to hold ahearing and possibly to conduct an election in cir-cumstances which would be contrary to precedentand also not mandated either by provisions of theNational Labor Relations Act or the Postal Reor-ganization Act. Moreover, such a hearing, if con-ducted, would consume many days, weeks, or evenmonths, at a time when the parties' current collec-tive-bargaining agreement is about to expire. Theconduct of an election in the entire postal servicewould entail the balloting of approximately 600,000employees, a task of mammoth proportions whichthe Board of course would undertake in appropri-ate circumstances. We find no such circumstancesto be present here. Despite the scattered raiding al-leged by the Employer to have occurred amongsome of the incumbent unions, the documents filedby the Employer demonstrate that it does not trulyquestion the representative status of the variousunions in the long-established units. Even accept-ing, arguendo, the allegations of the Employer per-taining to the inappropriateness of the existing bar-gaining units or the unworkability of the presentbargaining structure, we find the Acting RegionalDirector's dismissal of the Employer's RM petitionto have been proper and required. Accordingly, weaffirm his action and deny the Employer's requestfor a review.MEMBER JENKINS, concurring:For the reasons expressed by the Acting Region-al Director in his attached dismissal letter, I woulddeny review without further comment, as is ourusual course in such cases.